  
 
 
 
             
HOODVIEW VENDING CO
.
  
 
 
 
 
 
355
 
359 NLRB No. 36
 
 
S
ABO
, Inc., d/b/a Hoodview Vending Co. 
and
 
Assoc
i-
ation of Western Pulp and Paper Workers U
n-
ion, affiliated with United Brotherhood of Ca
r-
penters and Joiners of America.  
Case 36

CA

010615
 
December 
14
, 
2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
On November 30, 2010, Administrative Law Judge 
Lana H. Parke issued the attached decision.  The Acting 
General Counsel filed exceptions and a supporting brief, 
and the Respondent filed an answering brief.
 
The National Labor Relations Boa
rd has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge

s rulings, findings, and conclusions only 
to the exten
t consistent with this Decision and Order.
 
The complaint in this case alleges that the Respondent 
violated Section 8(a)(1) and (3) of the Act by discharging 
employee LaDonna George:  8(a)(1), because the di
s-
charge was motivated in part by George

s conversa
tion 
with another employee about possible layoffs, and 
8(a)(3), because the discharge was motivated in part by 
George

s union activity.  The judge dismissed both co
m-
plaint allegations, finding that the conversation at issue 
did not constitute protected con
certed activity, and that 
the Respondent demonstrated that it would have di
s-
charged George even in the absence of her union activity.  
As explained below, we reverse the judge and find merit 
in the 8(a)(1) allegation.  In light of that determination, 
we fi
nd it unnecessary to address the 8(a)(3) allegation. 
 
I
.
 
RELEVANT FACTS
 
The Respondent operates a vending machine service in 
Tualatin, Oregon.  The Respondent

s owners are Bob 
Hill, who serves as the Respondent

s 
p
resident, and his 
wife, Sally Hill, who se
rves as the Respondent

s 
s
ecr
e-
tary
.  The Respondent employs route drivers who stock 
vending machines located at various client facilities 
throughout southwest Washington and northwest Or
e-
gon.  The Respondent hired LaDonna George as a route 
driver in 2001, 
and she remained in that position through 
the events in question.
 
In early 2009, the Union launched an organizing ca
m-
paign to represent the Respondent

s employees; George 
served as a member of the employee organizing commi
t-
tee.  In the lead
-
up to a March 1
0, 2009 election, the R
e-
spondent vigorously opposed the organizing campaign.
1
  
The Union lost the election and filed objections, after 
which the parties agreed to a second election, scheduled 
for January 7, 2010.  The Union withdrew its petition on 
Decembe
r 31, 2009, however, because of a loss of su
p-
port among the Respondent

s employees.
 
On Wednesday, January 6, 2010,
2
 
George

s father u
n-
expectedly passed away.  After taking leave for the r
e-
mainder of the week, George returned to work on Mo
n-
day, January 11
,
 
and worked through Thursday, January 
14.  At the end of the day on Thursday, as she was lea
v-
ing to attend a cremation placement ceremony for her 
father, George submitted a vacation request form r
e-
ques
t
ing leave for the following Monday and Tuesday.  
Arrivi
ng at work on the morning of Friday, January 15, 
George learned that her vacation request form had been 
returned with a note from Sally Hill, explaining that her 
request was denied because the Respondent did not have 
anyone available to fill in for her.  U
pset that her leave 
request had been denied, George prepared for her a
s-
signed routes but became increasingly distraught.  She 
wrote a note on the back of the returned vacation request 
form stating that, having buried her father the day before, 
she was 

not
 
in a condition or state of mind to be driving 
or working right now.

  
George slipped the note under 
Bob Hill

s office door and left work without notifying a 
supervisor.
3
 
After Bob Hill found George

s note later that morning, 
he called her cell phone and l
eft a message asking her to 
call in, but George did not respond.  Later that day, Sally 
Hill sent George an email with an attached memo

labeled 

final warning


stating that if she was not at 
work on time on Monday, January 18, she would be te
r-
minated.
4
  
Sa
lly Hill subsequently sent George a text 
message on Sunday, January 17, asking if she would be 
at work the next day; George responded that she would.
5
 
When George arrived at work on Monday morning, 
she encountered fellow route drivers Keith Neary and 
                                        
        
 
1
 
The particulars of the organi
zing campaign are recounted in the 



are no e
xceptions.
 
2
 
All dates hereafter are 2010, unless otherwise noted.
 
3
 
There is no dispute that George failed to follow required proc
e-
dures in leaving work early.
 
4
 
The judge found that the Respondent issued George another memo 
that day, admonishing her for 
failing to service a customer account on 
time.  In fact, the record shows that this other memo was issued to 

conclusions.
 
5
 

s test
i-
mony concerning the January 17 text messages, that testimony was 

 
 DECISIONS OF THE NAT
IONAL LABOR
 
RELATIONS BOARD
 
 
356
 
Steve
 
Boros in the warehouse area and thanked them for 
covering for her on Friday.  George then asked Boros if 
he had seen a help wanted advertisement, posted over the 
weekend on the internet, in which a Tualatin vending 
company was seeking a route driver.
6
  
Bo
ros replied that 
he had.  George stated that she thought the ad must have 
been posted by the Respondent, because the only other 
vending company in Tualatin did not experience as much 
turnover as the Respondent.  Boros expressed his agre
e-
ment.  George then 
stated her belief that the posting of 
the ad meant the Respondent was going to fire a route 
driver, and she asked Boros who he thought it would be.  
Boros responded that he did not know.
7
 
Something about the conversation, however, led Boros 
to believe that
 
George had 

insinuated

 
that Boros was 
going to be fired.
8
  
Later that day, he approached Bob 
Hill and asked if he was going to be fired.  Bob Hill said 
no and asked why Boros had asked the question.  When 
Boros stated that George had told him that he was
 
going 
to be fired, Bob Hill responded that it was George who 
was going to be fired, for leaving work without 
giving 
notice on January 15.  
Unsatisfied with Bob Hill

s r
e-
sponse, Boros sought out Sally Hill and asked her the 
same question.  Sally Hill assur
ed Boros that he was not 
going to be discharged, and, like her husband, asked him 
why he thought he would be.  Boros referred to the inte
r-
net ad and his conversation with George.
 
Later that day, Sally Hill met with George and asked 
why she was 

stirring th
ings up.

  
George said she did 
not know what Sally Hill was talking about.  Sally Hill 
then inquired why an employee had asked her (Sally 
Hill) if he was going to be fired; George said she had no 
idea.  After this meeting, Sally Hill wrote a memo stating 
t
hat 

Steve Boros came into my office today to speak 
with me about La[D]onna George telling him he was 
going to be fired because she saw a job posting for a 
route driver on the internet.

  
 
That same afternoon, the Hills summoned George to 
Bob Hill

s office
.  There, they informed her she was b
e-
ing discharged because she was 

untrustworthy.

  
The 
next day, Sally Hill convened an employee meeting and 
informed the assembled employees that George had been 
fired for gossiping and telling other employees they were
 
                                        
        
 
6
 
Our colleague speculates that George asked the question to find out 

g fired because of an une
x-

statement.
 
7
 
The record is unclear as to what, if any, role Neary played in this 
conversation.
 
8
 

he 
judge found that George indicated to Boros that the ad meant 
someone
 
was going to be fired, there is neither evidence nor a finding by the 
judge that George suggested to Boros that he was the one. 
 
going to be fired.  After the meeting, Sally Hill a
p-
proached Boros to ask if George had told him that he was 
going to be fired.  Boros stated that George had not act
u-
ally said so but that 

it was implied,

 
based on a 

process 
of elimination and [his] own 
knowledge.

9
 
Sometime thereafter, at a 
S
tate proceeding over a 
claim George filed for unemployment compensation, 
Sally Hill testified that George was fired for leaving 
work on Jan
u
ary 15 and for telling Boros that he was 
going to be fired.  At the hearing 
in the present unfair 
labor practice case, Sally Hill testified that George was 
discharged for acc
u
mulated infractions culminating in 
George

s conduct on January 15 and 18 (the day of 
George

s conversation with Boros).  On further questio
n-
ing, Sally Hill s
tated that she did not know whether the 
Hills would have fired George absent the Boros conve
r-
sation.
 
II
.
 
THE JUDGE

S DECISION
 
The judge first found that George

s discharge did not 
violate Section 8(a)(3).  Applying 
Wright Line
, 251 
NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982), the judge found that 
the Acting General Counsel sustained his initial burden 
of showing that George

s union activity was a motivating 
factor in the Respondent

s decision to discharge her.  In 
support, the judge relied on record evidence showing that 
George had engaged in union activity, that the Respon
d-
ent knew of it, and that the Respondent exhibited animus 
towards it.  The judge further found, however, that the 
Respondent demonstrated that it
 
would have discharged 
George even in the absence of her union activity, because 
she left work early on January 15 and because of her 
conversation with Boros on January 18.  
 
Turning to the 8(a)(1) allegation that the Respondent 
discharged George because s
he had engaged in protected 
concerted activity

the conversation with Boros about 
the possibility of an employee being discharged

the 
judge found no violation here, either.  Citing 
Meyers 
Industries
 
(Meyers II)
, 281 NLRB 882 (1986), affd. sub 
nom. 
Prill v. 
NLRB
, 835 F.2d 1481 (D.C. Cir. 1987), 
cert. denied 487 U.S. 1205 (1988), and 
Daly Park Nur
s-
ing Home
, 287 NLRB 710 (1987), the judge found that 
the conversation did not constitute protected concerted 
activity because nothing was said that expressly or i
m-
pli
edly contemplated any future action for the mutual aid 
and protection of the Respondent

s employees.  Accor
d-
ingly, the judge dismissed this allegation.
 
                                        
        
 
9
 


i-

o-

 
 HOODVIEW VENDING CO
.
 
 
357
 
Contrary to the judge, and as explained below, we find 
that George

s discharge violated Section 8(a)(1);
 
accor
d-
ingly, we find it unnecessary to address the 8(a)(3) all
e-
gation.
 
III
.
 
ANALYSIS
 
The touchstone issue in this case is whether George

s 
conversation with Boros was protected concerted activ
i-
ty.  The answer to that question essentially resolves the 
8(a)
(1) allegation.
 
The Acting General Counsel contends that the Boros 
conversation was protected concerted activity because it 
centered on the employees

 
job security, and, therefore, 
the Respondent violated Section 8(a)(1) by discharging 
George for having th
at conversation with a fellow e
m-
ployee.  We agree.
 
Employee activity is protected under Section 7 of the 
Act when it is 

concerted and engaged in for the purpose 
of 

mutual aid or protection.

  
See 
Holling Press, Inc.
, 
343 NLRB 301, 302 (2004).  Generally
 
speaking, a co
n-
versation constitutes concerted activity when 

engaged in 
with the object of initiating or inducing or preparing for 
group action or [when] it [has] some relation to group 
action in the interest of the employees.

  
Meyers II
, s
u-
pra, 281 NLR
B at 887 (quoting 
Mushroom Transport
a-
tion Co. v. NLRB
, 330 F.2d 683, 685 (3d Cir. 1964)).  
But contemplation of group action is not required in all 
circumstances.  For example, it need not be part of the 
conversation to invoke the Act

s protection when the
 
discussion is about wages.  See
,
 
e.g., 
Trayco of S.C., Inc.,
 
297 NLRB 630, 634

6
35 (1990), enf. denied
 
mem. 
927 
F.2d 597 (4th Cir. 1991). Indeed, the Board has stated 
that wage discussions are 

inherently concerted.

  
See 
Automatic Screw Products Co.
, 306
 
NLRB 1072, 1072 
(1992), enfd. mem. 977 F.2d 582 (6th Cir. 1992).
10
  
This 
is because wages are a 

vital term and condition of e
m-
ployment,

 
and the 

grist on which concerted activity 
feeds

; discussions of wages are often preliminary to 
organizing or other a
ction for mutual aid or protection.  
Aroostook County Regional Ophalmology Center
, 317 
NLRB 218, 220 (1995), enf. denied in part on other 
grounds 81 F.3d 209, 214 (D.C. Cir. 1996); see also 
Tr
i-
                                        
        
 
10
 
We note that in 
Plumbers Local 412
, 328 NLRB 1079 (1999), the 

n about wages was 
not concerted, where the conversation was between one employee 
seeking a wage increase for herself and employees of another emplo
y-

the object of group action, as refl
ected by her testimony that she was 

id. at 1083.
 
ana Industries.
, 245 NLRB 1258, 1258 (1979) (discu
s-
sion of wage
s 

is clearly concerted activity

).
11
  
 
In dismissing the complaint allegation that the R
e-
spondent violated Section 8(a)(1) by discharging George 
based on her conversation with Boros, the judge relied on 
the lack of evidence that the Boros conversation cont
e
m-
plated future group action.  Contrary to the judge, we 
find that the lack of such evidence is not determinative, 
because

like wage discussions

employee convers
a-
tions about job security are inherently concerted.  
 
The rationale for finding wage discussion
s inherently 
concerted applies with equal force to discussions co
n-
cerning job security.  Indeed, from the employee point of 
view, wages and job security are usually the most vital 
terms and conditions of employment.  Job security

whether and under what cir
cumstances employees will 
be discharged or laid off, and with what procedural pr
o-
tections

concerns the very existence of the employment 
relationship and, accordingly, any concerns about job 
security quickly ripple through, and resonate with, the 
work
 
force
.  Cf. 
NLRB v. Advertisers Mfg. Co.
, 823 F.2d 
1086, 1090 (7th Cir. 1987) (

Laying off workers works a 
dramatic change in their working conditions (to say the 
least) . . . .

); 
Falcon Wheel Division L.L.C.
, 338 NLRB 
576, 576 (2002) (finding complaint suffic
ient because it 
is 

inherent

 
that a layoff constitutes a 

material, su
b-
stantial, and significant change

 
in employees

 
working 
conditions

); see generally 
Cecil I. Walker Machinery 
Co.
, 305 NLRB 172, 174 (1991) (employer

s distribution 
of new manual, desc
ribing its at
-
will employment policy, 
sparked opinion among employees that a union was 
needed to insure job security); 
Hankins Container Co.
, 
145 NLRB 640, 647 (1963) (employee informant told 
employer that the union

s strongest argument for unio
n-
izing was 
that it could provide more job security).
12
  
Di
s-
cussion of job security is therefore concerted even if 
group action is nascent or not yet contemplated.  To hold 
                                        
        
 
11
 
The Board has similarly determined that employee discussion of 
certain other topics is inherently concerted.  Specifically, in 
Aroos
took 
County
, the Board found that discussions concerning employee work 
schedules were also inherently concerted, because scheduling implica
t-
ed vital elements of employment

hours and working conditions

and 


Id.
 
12
 
See also 
Crossing Rehabilitation Services
, 347 NLRB 228, 231 
(2006) (when asked by employer why employees wanted union, e
m-
ployee answered union could negotiate about safety concerns, benefits, 
and job security); 
Jakel Motors
, 288
 
NLRB 730, 735 fn. 9
 
(1988)
, enfd. 
875 F.2d 644 (7th Cir. 1989) (when asked by employer why they want 
a union, employees expressed desire for job security and better wages); 
L & J Equipment Co.
, 272 NLRB 652, 652, 657 (1984), enfd. mem. 
772 F.2d 895 (3d Ci
r. 1985) (when employer asked employees why 
they wanted a union, employees answered that they wanted job secur
i-
ty).
 
 DECISIONS OF THE NAT
IONAL LABOR
 
RELATIONS BOARD
 
 
358
 
otherwise, and thereby find that the Act does not protect 
the ability of employees to discuss su
ch a vital term and 
condition of employment without fear of reprisal, would 
effectively allow employers to chill employees in the 
exercise of their right to act concertedly to protect their 
mutual

and fundamental

interest in job security.  In 
other words, 
the ability to act concertedly to address this 
vital term and condition of employment could be re
n-
dered meaningless if employers were free to retaliate 
against employees on the ground that the retaliatory a
c-
tion was directed only at a discussion.
13
  
 
Here, 
the conversation between George and Boros 
clearly concerned job security, as they discussed whether 
the job posting meant that an employee was about to be 
discharged.  The Respondent

s reaction upon learning of 
the conversation (or at least Boros

s underst
anding of it) 
illustrates why conversations about job security are i
n-
herently concerted.  Upon hearing that George had su
g-
gested that someone would be fired, the Respondent took 
the most dramatic action possible: it discharged George 
and announced the disc
harge and the unlawful reason for 
it to the remaining employees.
14
  
Clearly, such action 
would inevitably shut down future discussions and any 
other concerted actions that might follow, because if an
y-
thing would coerce employees in the right to act concer
t-
e
dly for mutual aid and protection, it would be dischar
g-
ing an employee for suggesting that another employee

s 
job might be on the line.
15
 
We respectfully disagree with our dissenting co
l-
league

s contention that finding George

s conversation 
                                        
        
 
13
 
As our dissenting colleague notes, in partially denying enforc
e-

Aroostook County
, the D.C. Circuit crit
i-
cized 



i-

 
for the 

c-

Aroostook County
, 81 F.3d at 214.  In finding that 
discussions of job security are inherently concerted, we need not and do 
not address whether discussions of 
other terms and conditions of e
m-
ployment might also be inherently concerted.
 
14
 
It is beyond peradventure that other, less dramatic, actions by e
m-
ployers similarly chill the exercise of Sec. 7 rights and are therefore 
unlawful.  Cf. 
McClain & Co.
, 358 NLRB 
1070, 1070

1071
 
(2012)
 
(employer threat of adverse action if, in the future, emplo
y
ees engaged 
in protected concerted activity of complaining about schedules violated 
Sec. 8(a)(1) because threat tended to chill exercise of Sec. 7 rights); 
SKD Jonesville Di
vision L.P.
, 340 NLRB 101, 103 (2003) (warning to 
employee not to attempt to discuss work
-
related issues with coworkers 
violated Sec. 8(a)(1)).  
 
15
 
We further note, moreover, that the conduct at issue here occurred 
in the aftermath of an unsuccessful organ
izing drive among the R
e-

a-
tive fact in deciding this case, the potential connection between the 
discussion of one of the most vital terms and conditions of employment 
and further concerted co
nduct was not likely lost on the Respondent.
 
protected 

exten
d[s] the protection of individual job 
complaints far beyond statutory limits.

  
At the heart of 
our colleague

s contention is his rejection of the doctrine 
of inherently concerted activity itself.
16
  
Indeed, he 
acknowledges the existence of this settled doc
trine as the 
basis for our finding when he calls for overruling it.
17
  
To 
the extent our colleague contends that we are impermi
s-
sibly extending the doctrine, he again fails to provide any 
meaningful basis for distinguishing between two of the 
most vital ter
ms and conditions of employment: wages 
and job security.  Indeed, as explained above, both are 
central employee concerns, and the failure to find such 
discussions protected could have a devastating effect on 
employees

 
freedom to otherwise act concertedly.
  
Pe
r-
mitting retaliation against employees for discussing the 
security of their jobs would contravene a fundamental 
policy of the Act.
18
 
Turning now to the role George

s protected convers
a-
tion with Boros played in her termination, it is clear to us 
that the
 
conversation was a motivating factor in her di
s-
charge.
19
  
The Respondent, however, advanced another 
                                        
        
 
16
 
The dissent erroneously contends that the inherently concerted a
c-

or per se theory of individual activity articulated in 
Alleluia Cushi
on 
Co.
, 221 NLRB 999, 1000 (1975).  Inherently concerted activity i
n-
volves a conversation between two or more individuals.  
Alleluia Cus
h-
ion,
 
on the other hand,
 
concerned the efforts of a single employee to 
enforce a statutory right and whether such indivi
dual efforts could 
nevertheless be deemed concerted.  The crucial differen
ce is, of course, 
between multi
employee and individual conduct.
 
17
 
Although the dissent is correct that 
Triana Industries
 
and 
Aut
o-
matic Screw Products
 
dealt with blanket prohibitions 
of wage discu
s-
sions, it does not follow that 
Aroostook County
 
mischaracterized these 
cases in finding wage discussions inherently concerted.  In fact, 
Aut
o-
matic Screw Products
 
explicitly states that such a prohibition is unla
w-
ful precisely because discussi


Automatic 
Screw Products
, supra at 1072.  Further, in denying enforcement in 
Aroostook County
, the D.C. Circuit did not question that discussions of 
wages are in
herently concerted.  And since 
Aroostook County
, the 
Board has continued to rule that wage discussions are inherently co
n-
certed.  See, e.g., 
Valley Slurry Seal Co.
, 343 NLRB 233, 245 (2004); 
Belle of Sioux City, L.P.
, 333 NLRB 98, 101 (2001).
 
18
 
Our colleag
ue also contends that we should not extend the inhe
r-


what the record shows in making this statement, as there is no testim
o-

the inherently concerted doctrine does not require showing that e
m-
ployees engaged in a conversation share a common objective.  Nor, for 
that matter, does 
Meyers II
.  Quoting 
Mushroom T
ransportation
, 330 
F.2d at 685, 
Meyers II
 
states that a conversation involving only a 
speaker and a listener may be concerted under certain circumstances, 
but it does not require that the speaker and listener share a common 
objective.  See 
Meyers II
, supra
 
at 685.
 
19
 
If the Boros conversation were the sole reason advanced for 

m-
 HOODVIEW VENDING CO
.
 
 
359
 
reason for the discharge: George

s abrupt departure from 
work on January 15, which was neither concerted nor 
protected conduct.  Thus, the remaining questio
n is 
whether the Respondent has shown by a preponderance 
of the evidence that the discharge would have taken place 
even in the absence of the protected conduct.  See 
Wright 
Line
, supra, 251 NLRB at 1089; accord
:
 
Camaco Lorain 
Mfg. Plant
, 356 NLRB 
1182, 118
4

1185
 
(2011) (di
s-
charge violated 
Sec. 
8(a)(1) where respon
d
ent could not 
meet 
Wright Line
 
rebuttal burden).  We find that the R
e-
spondent has failed to meet this bu
r
den.  
 
In fact, the Respondent

s actual conduct is inconsistent 
with its defense.  After Ge
orge left work on the morning 
of Friday, January 15, Sally Hill sent George a memo 
that afternoon that she termed a 

final warning,

 
and said 
that if George did not report to work on time on Monday, 
January 18, she would then be fired.  On Sunday, 
Sally 
Hi
ll sent George a follow
up text message asking if 
George would be at work the next day.  Sally Hill

s co
n-
duct plainly establishes that the Respondent had no plans 
to terminate George for her departure from work on Fr
i-
day, so long as she reported to work on 
Monday, which 
she did.  Moreover, neither Sally nor Bob Hill mentioned 
the Friday departure from work when they terminated 
George or when Sally Hill informed the other employees 
that George had been fired for gossiping and spreading 
rumors.  Finally, Sally
 
Hill expressly testified that she 
did not know whether the Respondent would have di
s-
charged George had it not been for George

s convers
a-
tion with Boros.  We therefore find the Respondent has 
not established that it would have discharged George in 
the abse
nce of her protected conduct.  Accordingly, we 
find that the Respondent

s discharge of George violated 
Section 8(a)(1) of the Act.
20
 
A
MENDED 
C
ONCLUSIONS 
O
F 
L
AW
 
1. The Respondent, SABO, Inc., d/b/a Hoodview 
Vending Co., is an employer engaged in commerce wit
h-
in the meaning of Section 2(2), (6), and (7) of the Act.
 
2. Association of Western Pulp and Paper Workers 
U
n
ion, affiliated with United Brotherhood of Carpenters 
and Joiners of America (
the 
Union)
 
is a labor organiz
a-
tion within the meaning of Section 2(5)
 
of the Act.
 
                                        
                                     
 
plete.  See 
Atlantic Scaffolding Co.
, 356 NLRB 
835
, 
839
 
(2011), and 
cases cited therein.  
 
20
 
Employee Boros testifi
ed that, on Monday morning, after he told 
Bob Hill that George was the impetus of his questions about whether he 
would be discharged, Hill told him that George was going to be fired 
for leaving work without permission on Friday.  As the evidence shows 
that
 
the Hills had no plans to discharge George, it seems clear that Bob 


 
3. On or about January 18, 2010, the Respondent vi
o-
lated Section 8(a)(1) of the Act by discharging employee 
LaDonna George for engaging in protected concerted 
activity.
 
4. The unfair labor practices committed by the R
e-
spondent affect commerce 
within the meaning of Section 
2(6) and (7) of the Act.
 
A
MENDED 
R
EMEDY
 
Having found that the Respondent has engaged in an 
unfair labor practice, we shall order it to cease and desist 
and to take certain affirmative action designed to effect
u-
ate the policies
 
of the Act.
 
Specifically, having found that the Respondent viola
t-
ed Section 8(a)(1) by discharging LaDonna George, we 
shall order the Respondent to offer her full reinstatement 
to her former job or, if that job no longer exists, to a su
b-
stantially equival
ent position, without prejudice to her 
seniority or any other rights or privileges previously e
n-
joyed, and to make her whole for any loss of earnings 
and other benefits suffered as a result of the discrimin
a-
tion against her.
 
Backpay shall be computed in ac
cordance with 
F.
 
W. 
Woolworth Co.
, 90 NLRB 289 (1950), with interest at 
the rate prescribed in 
New Horizons for the Retarded
, 
283 NLRB 1173 (1987), compounded daily as prescribed 
in 
Kentucky River Medical Center
, 356 NLRB 
6
 
(2010).  
The Respondent shall al
so be required to e
x
punge from 
its files and records any and all references to the unla
w-
ful discharge, and to notify George in writing that this 
has been done and that the discharge will not be used 
against her in any way.
21
 
ORDER
 
The National Labor Relatio
ns Board orders that the 
Respondent, SABO, Inc.
,
 
d/b/a Hoodview Vending Co., 
Tualatin, Oregon, its officers, agents, successors, and 
assigns, shall
 
1. Cease and desist from
 
(a) Discharging employees because they engage in 
pr
o
tected concerted activities.
 
 
(
b) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Withi
n 14 days from the date of this Order, offer 
LaDonna George full reinstatement to her former job or, 
if that job no longer exists, to a substantially equivalent 
                                        
        
 
21
 
We shall also provide for the electronic distribut
ion of the notice 
in accord with 
J. Picini Flooring
, 356 NLRB 
11
 
(2010).  For the re
a-
sons stated in his dissenting opinion in 
J. Picini Flooring
, Member 
Hayes would not require electronic distribution of the notice.
 
 DECISIONS OF THE NAT
IONAL LABOR
 
RELATIONS BOARD
 
 
360
 
position, without prejudice to her seniority or any other 
rights or privileges previously enjoy
ed.
 
(b) Make LaDonna George whole for any loss of ear
n-
ings and other benefits suffered as a result of the discri
m-
ination against her, in the manner set forth in the remedy 
section of this decision.
 
(c) Within 14 days from the date of this Order, remove 
fro
m its files any reference to the unlawful discharge, 
and within 3 days thereafter, notify the employee in wri
t-
ing that this has been done and that the discharge will not 
be used against her in any way.
 
(d) Preserve and, within 14 days of a request, or such
 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other rec
ords, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 
(e) Within 14 days after service by the Region, post at 
its Tualatin, Oregon facility copies of t
he attached notice 
marked 

Appendix.

22
  
Copies of the notice, on forms 
provided by the Regional Director for Region 36, after 
being signed by the Respondent

s authorized represent
a-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive da
ys in conspicuous places, including 
all places where notices to employees are customarily 
posted.  In addition to physical posting of paper notices, 
notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, 
and/or 
other electronic means, if the Respondent customarily 
communicates with its employees by such means.  Re
a-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  If the Re
spondent has gone out of 
business or closed the facility involved in these procee
d-
ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 
and former employees employed by the Respondent at 
any time s
ince January 18, 2010.
 
(f) Within 21 days after service by the Region, file 
with the Regional Director for Region 36 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to co
mply.
 
 
                                        
        
 
22
 
If this Order is enforced by a judgmen
t of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relation

 
M
EMBER 
H
AYES
, dissenting.
 
The customary use of 

inherent

 
in legal analysis co
n-
notes a self
-
evident matter.  My colleagues, however, 
have given that word an altogether different meaning, 
i.e., something otherwise not provable.  In this particular 
ca
se, they contend that any employee

s discussion of job 
security with another employee, even if out of a purely 
personal concern with no intent to induce group action, is 
inherently concerted and therefore protected by the Act.  
Of course, it is difficult t
o cabin that kind of reasoning, 
and I have no confidence that my colleagues aim to do 
so.  On the contrary, this case stands as yet another effort 
to vitiate the 
Meyers Industries
1
 
test of concerted activity 
and to extend the protection of individual job c
omplaints 
far beyond statutory limits.
2
 
The facts here are quite simple.  Route driver LaDonna 
George, having engaged in unexcused absenteeism for 
which she might well have anticipated discipline, saw an 
internet ad for a job opening.   When she returned t
o 
work, she asked fellow driver 
Steve 
Boros if he had seen 
the ad and speculated that it must have been posted by 
the R
e
spondent.  Boros agreed.  George then speculated 
that the Respondent was going to fire someone and asked 
Boros who he thought that might
 
be.  He said that he did 
not know.  Later, having concluded

rightly or wrongly, 
it does not matter

that George meant Boros was about 
to 
get the boot, he complained to O
wners Bob and Sally 
Hill, both of whom reassured Boros that his job was not 
in danger. 
 
The Hills then fired George for circulating 
gossip that someone was going to be fired.
3
 
 
What really happened in the George
-
Boros convers
a-
tion?  
She
, channeling Shakespeare

s Polonius, implicitly 
tried to find out if he had heard anything about her being 
fired because of an unexcused absence.
4
  
He
 
thought that 
she was implying he would be fired for some unknown 
reason.  There was nothing concerted about this discu
s-
sion, nothing that suggested an 

I

ve got your back if 
you

ve got mine

 
or a 
common
 
concern a
bout group job 
security.
5
  
George was certainly not asking Boros to help 
                                        
        
 
1
 
281 NLRB 882 (1986)
 
(
Meyers II
), affd. sub nom. 
Prill v. NLRB
, 
835 F.2d 1481 (D.C. Cir. 1987), cert. denied 487 U.S. 1205 (1988) .
 
2
 
See also
,
 
e.g., 
Parexel International, LLC
, 356 NLRB 516
 
(2011), 
and 
Worldmark by Wyndham
, 356 NLRB 109
 
(2011).
 
3
 
For purposes of this analysis, I will assume arguendo that my co
l-
leagues are correct that the George
-
Boros conversation was 
the 
factor 
motivating the Respondent to discharge George.  Inasmuch as I would 
find George was engaged in unprotected activity, I
 
conclude that the 
discharge did not violate either Sec. 8(a)(1), because the Acting Ge
n-
eral Counsel has failed even to meet his initial burden of proving u
n-
lawful motivation,  or Sec. 8(a)(3), because the Respondent has proven 
that it would have discharge
d George for unprotected activity even in 
the absence of her prior union activity.
 
4
 

Hamlet
, Act 2, Scene 1.
 
5
 
See
,
 
e.g., 
Tracer Protection Services
, 328 NLRB 734, 741 (1999).  
 
 HOODVIEW VENDING CO
.
 
 
361
 
her, and he certainly had no basis for inferring that she 
was offering to help him.  The discussion was the antit
h-
esis of concerted.  Two employees harboring individual 
job security c
oncerns spoke briefly at each other with 
only those concerns in mind.
 
These facts present a problem for the Acting General 
Counsel, who bears the burden of proving that George 
was discharged because she engaged in 

concerted a
c-
tiv
i
ties . . . for . . . mutu
al aid or protection,

 
conduct 
protected by Section 7 of the Act.  Further, 

the question 
of whether an employee has engaged in concerted activ
i-
ty is a factual one based on the totality of the record ev
i-
dence.

6
  
Correctly deciding that the Acting General 
Counsel failed to adduce evidence sufficient to meet this 
burden, the judge recommended dismissal of the unla
w-
ful discharge allegation.
 
Effectively conceding the absence of evidence that the 
brief George
-
Boros colloquy contemplated future group 
action, my 
colleagues nevertheless ride to the rescue of 
the Acting General Counsel.  They relieve him of the 
burden of record proof with their doctrine of inherent 
concerted activity for employee
-
to
-
employee convers
a-
tions about working conditions.   It is enough, th
ey say, 
that the Acting General Counsel proved two employees 
discussed a 

vital

 
term and condition of employment, 
the kind of discussion which purportedly often leads to 
union or other concerted activity, even if this is neither 
intended nor the result in
 
a particular case.
 
This reasoning cannot be reconciled with the 
Meyers II
 
test of concerted activity or with the Third Circuit opi
n-
ion in 
Mushroom Transportation
7
 
upon which that test is 
explicitly based.  As summarized by one court of a
p-
peals, it is, of 
course, well established that 

[a] convers
a-
tion, even one involving one speaker and one listener, 
may be deemed 

concerted activity.


  
See 
Meyers II
, 281 
NLRB at 889 (citing 
Mushroom Transp
ortation
 
Co. v. 
NLRB,
 
330 F.2d 683, 685 (3d Cir.1964)).  However, 
to 
qualify as such, 

it must appear at the very least that it 
was engaged in with the object of initiating or inducing 
or preparing for group action or that it had some relation 
to group action in the interest of the employees.

 
Mus
h-
room Transp
ortation 
Co.
, 
supra 
 
at 685.
8
 
My colleagues believe that this principle implementing 
the language of Section 7 of the Act applies only 

gene
r-
ally speaking

 
or 

typically,

 
and does not mean that in 
every instance the Acting General Counsel must prove 
that the alleged 
concerted activity contemplated future 
                                        
        
 
6
 
Meyers II
, 281 NLRB at 886.
 
7
 
Mushro
om Transportation Co. v. NLRB
, 330 F.2d 683, 685 (3d 
Cir. 1964)
.
 
8
 
NLRB v. Portland Limousine Co.
, 163 F.3d 662, 666 (1
st
 
Cir. 
1998)
,
 
denying enf
.
 
of 325 NLRB 305 (1998).
 
group action.  In fact, the principle does not really apply 
at all for them.  They rely instead upon a few Board ca
s-
es that misinterpret and misapply precedent to obviate 
the need for affirmative proof of a nexus betw
een ind
i-
vidual action and common cause.
 
Chief among these cases is 
Aroostook County Regional 
Ophthalmology Center
, 317 NLRB 218, 220 (1995), enf. 
denied in relevant part 81 F.3d 209, 214 (D.C. Cir. 
1996).  In that case, four nurses griped about job schedu
l-
ing issues in front of patients.  Even though the admini
s-
trative law judge found no evidence that they did so with 
the object of initiating group action, the Board found that 
the nurses were engaged in concerted activity and that 
the respondent violated Se
ction 8(a)(1) by discharging 
them for this activity.  The Board rationalized this result 
by analogizing the employee discussion of work sche
d-
ules to employee discussions of wages in prior cases 
where such discussion was found to be concerted and 
protected,
 
stating that 

[c]hanges in work schedules i
n-
volve when and where employees will work. They are 
directly linked to hours and conditions of work

both 
vital elements of employment

and are as likely to 
spawn collective action as the discussion of wages.

 
As o
ne commentator accurately observed, the 
Aroostook
 
Board mischaracterized cited precedent as 
holding that 
any
 
employee discussion of wages is co
n-
certed without evidence of intent to engage in group a
c-
tion.
9
  
None of those cited cases support that broad pro
p-
osition, and the cited Third Circuit opinion actually di
s-
claims it.  See 
Jeannette Corp. v. NLRB
, 532 F.2d 916,
 
918 (3d Cir.1976).   In fact, 
Jeannette
 
and the two cases 
cited by my colleagues

Triana Industries
, 245 NLRB 
1258 (1979), and 
Automatic Screw Pr
oducts Co.
, 306 
NLRB 1072, 1072 (1992), enfd. mem. 977 F.2d 582 (6th 
Cir. 1992)

all stand for the unremarkable proposition 
that an employer

s blanket prohibition of employee wage 
discussions is unlawfully overbroad because it necessar
i-
ly encompasses some i
nstances of actual concerted acti
v-
ity about mutual wage concerns.  None of those cases 
support the proposition that all employee wage discu
s-
sions are inherently concerted.
 
Today, my colleagues add job security to the list of 
subjects where employee discuss
ion alone, even absent 
evidence of a group action object, is concerted and pr
o-
tected.  They articulate the same two justifications for the 
inherent concerted activity theory and rely on the same 
precedent as in 
Aroostook
.  First, they say that job secur
i-
ty
, like wages and work schedules, are 

vital terms and 
conditions of employment

 
which concern 

the very e
x-
                                        
        
 
9
 
Moss, Phillip J., 
Aroostook County Regional Ophthalmology Ce
n-
ter v. National Labor 
Relations Board
, 12 Me. B.J. 68, 70

71 (1997). 
 
 DECISIONS OF THE NAT
IONAL LABOR
 
RELATIONS BOARD
 
 
362
 
istence of the employment relationship.

  
Second, they 
posit that employee discussion of these matters 

often 
presage organizational [or actual concer
ted] activity.

 
In the context of protected concerted activity, however, 
there is no statutory rank order of importance for wages, 
hours, and working conditions.  The suggestion that ma
t-
ters such as wages, job security, and schedule changes 
are 

vital

 
to 
the employment relationship and 

grist

 
for 
concerted activity, while other unidentified issues are of 
more peripheral significance and have less potential to 

spawn

 
group action, is pure artifice.  Employee expre
s-
sions of discontent with any aspect of th
eir employment 
condition may lead to concerted or organizational activ
i-
ty, no matter how trivial the particular matter of disco
n-
tent may seem to a neutral observer.  Conversely, e
m-
ployee expressions of discontent may be individual and 
personal gripes, with
 
no common concern, intent, or p
o-
tential to lead to activity for mutual aid and protection, 
no matter how important the matter may objectively a
p-
pear.  That is precisely why a legal fiction of 

inherently 
concerted

 
cannot substitute for affirmative proof.
  
It is 
also why, on review of 
Aroostook
, the D.C. Circuit rid
i-
culed this rationale as 

limitless and nonsensical . . . ; 
adoption of a 
per se
 
rule that any discussion of work 
conditions is automatically protected as concerted activ
i-
ty finds no good suppor
t in the law.

10
 
At bottom, the 

inherently concerted

 
theory upon 
which my colleagues rely is nothing more than a variant 
of the 
Alleluia Cushion
11
 
per se or constructive theory of 
individual concerted activity that was rejected by the 
Board in 
Meyers
 
I
.
1
2
  
As described there, 

[u]nder the 
Alleluia
 
analytical framework, the Board questioned 
whether the purpose of the activity was one it wished to 
protect and . . . deemed the activity 

concerted,

 
without 
regard to its form.

13
  
It is no coincidence that tw
o of the 
Board Members participating in 
Aroostook
 
expressly 
disclaimed reliance on, and questioned the continuing 
vitality of 
Meyers
.
14
  
My colleagues apparently share this 
view, regardless of whether they say so.  I do not.
 
In my view, the test of individ
ual concerted activity in 
Meyers II
 
controls in this case and mandates dismissal of 
the complaint.  The doctrine of inherent concerted activ
i-
ty is incompatible with this test and should be overruled.  
At the very least, however, it should not be extended t
o 
employee discussions of job security, particularly in a 
                                        
        
 
10
 
81 F.3d at 214.  See also 
NLRB v. Portland Limousine Co.
, supra, 
and 
Tray
co of South Carolina, Inc. v. NLRB
 
927 F.2d 597 (4
th
 
Cir. 
1991), denying enf
.
 
of 297 NLRB 630 (1990).
 
11
 
Alleluia Cushion Co.
, 221 N
LRB 999 (1975).
 
12
 
Meyers Industries
 
(Meyers I)
, 268 NLRB 493, 495 (1984).  
 
13
 
Id. at 495.
 
14
 
317 NLRB at 220 fn.
 
12.
 
case where the facts so plainly belie any common obje
c-
tive between two employees.
 
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED 
B
Y 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States G
overnment
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YOU THE RIGHT TO
 
 
Form, join or assist a union
 
Choose representatives to bargain with us on 
your b
ehalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities
.
 
 
W
E WILL NOT
 
discharge or otherwise discriminate 
against any of you for engaging in protected concerted 
activities.
 
W
E WILL N
OT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
, within 14 days from the date of the Board

s 
Order, offer LaDonna George full reinstatement to her 
former job or, if that job no lo
nger exists, to a substa
n-
tially equivalent position, without prejudice to her senio
r-
ity or any other rights or privileges previously enjoyed.
 
W
E WILL 
make LaDonna George whole for any loss of 
earnings and other benefits resulting from her discharge, 
less a
ny net interim earnings, plus interest.
 
W
E WILL
, within 14 days from the date of the Board

s 
Order, remove from our files an reference to the unlawful 
discharge of LaDonna George, and 
WE WILL
, within 3 
days thereafter, notify her in writing that this has b
een 
done and that the discharge will not be used against her 
in any way.
 
 
S
ABO
,
 
I
NC
.
,
 
D
/
B
/
A 
H
OODVIEW 
V
ENDING 
C
O
.
 
 
Helena A. Fiorianti, Atty., 
for the General Counsel.
 
Thomas M. Triplett, Atty. (Schwabe, Williamson & Wyatt),
 
of 
Portland, Oregon, for the Res
pondent.
 
Paul Cloer, Organizing Coordinator, 
of Portland, Oregon,
 
for 
the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
L
ANA 
P
ARKE
, Administrative Law Judge.  Pursuant to char
g-
es filed by Association of Western Pulp and Paper Workers 
 HOODVIEW VENDING CO
.
 
 
363
 
Union, affiliated wit
h United Brotherhood of Carpenters and
 
Joiners of America (the Union)
 
the Regional Director 
for
 
R
e-
gion 19 of the National Labor Relations Board (the Board) 
issued an amended complaint and notice of hearing (the co
m-
plaint) on August 25, 2010.  The complaint
 
alleges that SABO, 
Inc., d/b/a Hoodview Vending Co. (the Respondent) violated 
Section 8(a)(3) and (1) of the National Labor Relations Act (the 
Act).  This matter was tried in Portland, Oregon, on September 
21

22, 2010.
1
 
 
I
.
  
ISSUE
 
Did the Respondent viola
te Section 8(a)(3) and (1) of the Act 
by terminating employee LaDonna George because of her u
n-
ion or other concerted protected activities and/or to discourage 
employees from engaging in union or other concerted protec
t-
ed activities.
 
II
.
 
JURISDICTION
 
At all
 
relevant times, the Respondent, an Oregon corpor
a-
tion, has been engaged in the business of providing vending and 
coffee services with an office and place of business in Tualatin, 
Oregon.  During the 12
-
month period preceding the complaint, 
which period is
 
representative of all material times, the R
e-
spondent, in conducting its business operations, derived gross 
revenues in excess of $500,000 and purchased and received at 
its Tualatin facility goods valued in excess of $50,000, directly 
from points located o
utside Oregon. I find Respondent has at all 
relevant times been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.  Respon
d-
ent admits, and I find, the Union has at all relevant times been a 
labor organization withi
n the meaning of Section 2(5) of the 
Act.
 
F
INDINGS OF 
F
ACT
 
Unless otherwise explained, findings of fact are based on 
party admissions, stipulations, and uncontroverted testimony 
regarding events occurring during the period of time relevant to 
these proceed
ings.  On the entire record, including my observ
a-
tion of the demeanor of the witnesses, and after considering the 
briefs filed by the General Counsel and the Respondent, I find 
the following events occurred in the circumstances described 
below during the p
eriod relevant to these proceedings
.
 
The Respondent stocked snacks and fresh food items in 
vending machines located at the premises of various business 
facilities throughout southwest Washington and northwest Or
e-
gon.  At all material times the following in
dividuals held the 
positions set forth and have been supervisors and/or agents of 
the Respondent within the meaning of the Act: 
 
 
Rob
ert Hill (
Hill)
 
President
 
Sally Hill (S. 
Hill)
 
Secretary
 
 
On March 10, 2009, Subregion 36 conducted an election in a 
unit o
f the Respondent

s route drivers, technicians, and route 
supervisors. The tally of ballots showed that four employees 
had voted for the Union and four employees had voted against 
the Union with two challenged ballots.  The Union filed timely 
objections to 
the election.
 
                                        
        
 
1
 
All dates are 2010
,
 
unless otherwise specified.
 
By letter dated June 11, 2009, addressed to Mr. and Mrs. 
Hill, the Union notified the Respondent that the following e
m-
ployees had agreed to serve on the Union

s organizing commi
t-
tee:
 
 
Dwight Covington (
Covington)
 
Keith Neary (
Neary)
 
Gary Dalt
on
 
 
 
Mark Ritchie
 
LaDonna George (
George)
2
 
Kristopher Stover
 
 
On August 27, 2009, the Respondent and the Union entered 
into a stipulation to set aside the March 10, 2009 election and 
hold a new election.  On the same date, the Respondent entered 
into a set
tlement agreement of unfair labor practices alleged in 
Cases 36

CA

0
10438, 36

CA

0
10470, and 36

CA

0
10481.  
On December 31, 2009, the Region approved the Union

s r
e-
quest to withdraw the representation petition Case 36

RC

00
6454.
3
  
 
On February 19, 2009, 
S.
 
Hill conducted an employee mee
t-
ing at the Respondent

s facility.  According to 
Co
v
ington who 
worked for the Respondent as a route driver until he r
e
signed 
his employment in August 2009, 
S.
 
Hill said, inter alia, that the 
Company would not bargain with the
 
Union if the Union got in 
and that the Union would find the Respondent to be the hardest 
employer they ever dealt
 
with.  
Covington could not recall an
y-
thing else said at the meetin
g.  Under cross
-
examination,
 
Co
v-
ington testified that 
S.
 
Hill read to emplo
yees from a do
c
ument, 
saying she was embarrassed to do so but that she needed to read 
everything on advice of counsel.
4
  
Covin
g
ton also recalled that 
S.
 
Hill said nobody could make the R
e
spondent pay more than 
it could afford.
 
S.
 
Hill testified that on Feb
ruary 19, 2009, she read to e
m-
ployees a document entitled 

First Speech to Employees for 
Election 2

19

09,

 
which included the following references to 
collective bargaining:
 
 
If, by some unfortunate mistake, the Union wins this election, 
all we have do to 
is bargain in good faith

which of course 
we would do. But, legally, we do not have to agree to an
y-
thing. The union would find us the toughest employer they 
have ever come up against. We would deal hard, and we 

 
 
Nobody can get us
 
to pay more than we can afford.  Not with 
a negotiation

not with a picket sign

it will not happen.
 
 
We believe that we do not have the moral right to force our 
people to join a union in order to work here.  I guarantee you 
that if the Union wins this elec
tion and we bargain with them, 

know what the Union could offer us to get us to change our 
minds, but we would not be surprised to see them offer pay 
and benefits cuts to get us to agree to force 
you to pay them 
                                        
        
 
2
 
In November 2009, 
George ceased being a route supervisor and 
became a route driver.  
The parties stipulated that from November 2009 
through
 
the date of her discharge, 
George was not a superv
i
sor within 
the meaning of the Act.
 
3
 
The Union withdrew its petition because it believed it had lost e
m-
ployee support.
 
4
 
George also recalled that 
S.
 
Hill read from a paper during the mee
t-
ing but was vague about what she said.
 
 DECISIONS OF THE NAT
IONAL LABOR
 
RELATIONS BOARD
 
 
364
 
money to work here.  If we do not agree to their proposal to 
force you to pay them money, they would probably strike.
 
 
 
 
Covington

s testimony of what 
S.
 
Hill 
allegedly
 
said in 
the February 19 meeting lacks 
context, and it is i
m
possible 
to 
determine whether his testimony was a specific recolle
c-
tion of what 
S.
 
Hill said or whether it reflected inferences he 
perhaps un
warrantedly drew.  Further, 
Covington corrob
o-
rated 
S.
 
Hill testimony that she read from a prepared doc
u-
ment in a
ddressing emplo
yees, as did 
George. I credit 
S.
 
Hill

s account of what she said at the meeting, and I find 
that the above excerpts from the doc
u
ment she read from 
accurately reflect the statements she made about future ba
r-
gaining with the Union.
5
 
On March 5, 2009
,
 
in Hil
l

s office, 
the 
Hill
s
 
met with Co
v-
ington to discuss his paycheck.  Acc
ording to 
Covin
g
ton, 
S. 
Hill told
 
Covington that if employees s
e
lected the Union as 
their representative, the Company would no lon
g
er observe the 
past practices of permitting flextime, p
aying for benefits, or 
providing work between 6 p.m. and 6
 
a.m., and would institute 
a mandatory employee meeting every morning at 6
 
a.m.  
The
 
Hill
s
 
denied that 
S. Hill told 
Covington union represent
a-
tion would bring the stated changes.  Rather, 
S.
 
Hill te
stified 
that she reminded him that although a competitor had a fixed 6 
a.m. starttime, the Respondent gave its drivers worktime flex
i-
bility.
6
 
Covington testified that after 
S.
 
Hi
ll left the office, he asked
 
Hill about a former incentive program called the 

Ironman 
Award,

 
to which 
Covington
 
believed he was entitled.  Hill told
 
Covington the Ironman Award would be conti
n
gent on the 
upcoming March 10, 2009 union election.
7
 
Following the March 10, 2009 unsuccessful union election, 
the Respondent posted a sign 
at its facility stating, 

THANK 
YOU.  Bob and I are grateful to our loyal employees.

  
The 
sign included the handwritten words, 

Thanks so much, Sally,

 
and
,
 

Thanks for your support, Bob.

  
A week or so later, 
S. 
Hill told 
Covington that 

no matter what [
he] told [his] little 
friend at the Union, [the Respondent was] going to run the 
company how they wanted to through the down economy.

  
She added that if employees 

wanted to run to the Union like a 
bunch of rats,

 
that was fine, but the Company was still 
going 
to do things the way they wanted. 
 
On Wednesday, January 6, at 
10:40 p.m., while off work, 
George was notified that her father had
 
unexpectedly passed 
away.  
George attempted to inform Mr. and Ms. Hill by tel
e-
phone, leaving at least one message on th
e company phone line.  
On
 
Friday morning, January 7, Hill telephoned 
George, e
x-
                                        
        
 
5
 
I find the statements were not unlawful and do not reflect union a
n-
imus.
 
6
 
I found 

f
ic, 
and truthful.  I credit his accoun
t of what 
S
. Hill said.
 
7
 
S.
 
Hill testified the Ironman Award was an incentive program that 
had been discontinued in 2006.  The asserted nonexistence of the award 
does not, of course, reso
lve the question of whether 
Hill made the 
st
atement attributed to hi
m by
 
Covington.  Although Hill denied ma
k-
ing the statement, I found
 

 
of what
 
Hill said in 
regard to the Ironman Award to be clear, specific, and trut
h
ful; I credit 
his account. 
 
pressed sympathy for her loss, and asked when she e
xpected to 
return to work.  
George said she would return to work the fo
l-
lowing Monday, January 11.  
George and her family a
r
ra
nged 
for a cremation 

placement ceremony

 
to be held on 
Thursday, 
January 14, after 
George completed her wor
k
day.  
 
On Monday, January 11,
 
George returned to work and 
worked through Thursday, January 14.  As she finished her 
route on January 14,
 
George ask
ed 
S.
 
Hill if she could have off 
the following Monday and Tuesday, January 18 and 19.  
S.
 
Hill 
told George to turn in a written request on a vac
a
tion form a
nd 
she would look into it.  
George filled out the vacation r
e
quest, 
as instructed.  The following da
y, Friday, January 15, when 
S
. 
George reported for work at about 5 a.m., she found that 
S
. Hill 
had replied to her vacation request by returning the form with 
the following written on it: 

Sorry

We do not have an
y
one to 
do your route.  We have a driver in 
training but not ready yet. 
Sally.

 
Upset that her leave request had been denied, Ms. George 
balled up the
 
vacation request form.  As 
George prepared to 
work her route, she grew more agitated and emotional and d
e-
termined that she was not able to work or dr
ive.  She wrote the 
following note on the vacation request form that 
S.
 
Hill had 
returned to her
 
and slipped the form under 
Hill

s office door: 

I 
just buried my father yesterday and I am not in a cond
i
tion or 
state of mind to be driving or working right n
ow. Sorry LaDo
n-
na.

  
George then left work without notifying any supe
r
visor.
 
That same morning Hill found 
George

s vacation
-
request
-
form note on his o
ffice floor.  At 7:15 a.m., Hill telephoned
 
George

s personal cell phone number and left the message, 

LaD
onna, please call the office.  We want to know where 
you

re at.

  
Sometime that day, 
George n
o
ticed that 
Hill had 
attempted to telephone her, but she did not return the call.  La
t-
er
 
that day, George received an e
mail from 
S.
 
Hill dated Jan
u-
ary 15 with an a
ttached memorandum that stated, in pert
i
nent 
part:
 
 
Today you left work without notice and without informing 
anyone, leaving Hoodview Vending without anyone to se
r-
vice your accounts.  When we tried to call you, you did not 
respond or make any attempt to ca
ll us back.
 
 
You are expected to be at work and on time to do your job, 
Monday morning January 18, 2010, or you will be terminated.
 
 
On the same day, S. 
Hill issued a memorandum dated J
anuary 
15 at 4:13 p.m. to 
George regarding a failure to service an a
c-
co
unt by the customer
-
specified time of 8:30 a.m.  The mem
o-

customer account] at noon on Monday upset [the customer] and 
he called to remind us, once again, that we must be there by 

 
O
n Monday, January 18, George reported to work.  While 
preparing for her route, she had a conversation with two e
m-
ployees, Steve Boros (Mr. Boros) and Mr. Neary (the 
George/Boros conversation).  After a brief inconsequential 
exchange wi
th Mr. Boros and Mr.
 
Neary, 
George asked Mr. 
Boros if he had noticed on an unemployment website that a job 
was posted for a vending route driver in Tualatin, Oregon.  
Knowing that only two vending companies, the Respondent and 
S&S Vending
, were located in Tualatin, 
George said
 
she did 
 HOODVIEW VENDING CO
.
 
 
365
 
not believe the posting was for S&S Vending because they did 
not go through as many e
mployees as the Respondent.  George 
and
 
Boros discussed their belief that the posting meant the R
e-
spondent was going to fire a route driver.  Accor
d
ing to 
Boros, 
George asked who
 
Boros thought the 
employee would be.  
Although
 
Boros could not recall spe
cifically what
 
George said, 
he believed she 

insinuated

 
that he was going to be fired.  Ms. 
G
eorge denied telling either Boros or
 
Neary that the Respon
d-
ent was going
 
to replace either of them or fire any e
m
ployee.
 
When he finished his r
oute later that day, January 18, Boros 
asked 
Hill if the Respon
dent was going to fire him. 
 
Hill said no 
and ask
ed what made him ask that.  Boros told Hill that
 
George 
had told hi
m he w
as going to be fired.  Hill assured
 
Boros he 
woul
d not be fired, adding that 
George would be fired b
e
cause 
she had left work without notice.  Immediately after his conve
r-
sation with Hill, 
Boros spoke with 
S.
 
Hill in her office.  Boros 
asked if 
he were goin
g to be fired.  S. 
Hill said no and asked 
whe
re he had gotten the idea.  
Boros said he had seen the inte
r-
net job posting and 
George had told him he would be fired.
 
On January 18 at about 4:30 p.m., at 
S.
 
Hill

s request, 
George met with 
S.
 
Hill in her offic
e.  According to George, 
S.
 
Hill asked her why she was stirring
 
things up.  
George said she 
did not know what 
S.
 
Hill was talking about.  
S.
 
Hill asked 
George why somebody had asked 
S.
 
Hill if
 
he was going to be 
fired.  
George said she had no clue.
8
  
Follo
wing her mee
t
ing 
with 
George, 
the
 
Hill
s
 
decided to termi
nate her. 
 
A
c
cording to 
S.
 
Hill, the deci
sion was based on 
George

s long history of 
violating company rules,
9
 
uncooper
a
tiveness, not responding to 
calls both as a supervisor and as a driver, failure t
o service a
c-
counts, walking off the job without co
m
municating that she 
would not be there, which led the Hills to feel they could not 
rely on her, and tel
l
ing 
Boros he was going to be fired.
10
  
 
Later, after 
George finished her route, 
S.
 
Hill called her in
to 
Hill

s office.  
S. Hill handed 
George an envelope contai
n
ing her 
paycheck and told her that it was her last day there b
e
cause she 
was untrustworthy.  
 
On the following day, 
S.
 
Hill addressed an assembled group 
of route drivers, telling them that she was
 
tired of the behind
-
the
-
back talk in the warehouse, with everybody talking behind 
everybody

s back instead of talking to 
the
 
Hill
s
 
if they had a 
                                        
        
 
8
 
S. Hill testified that 
George denied telling anyone tha
t he was g
o-
ing to be fired but claimed that every employee was looking for a job.  
When 
S.
 
Hill told her not to spread lies about thi
ngs she knew nothing 
about, 

walked out of 
S.
 

 
is unnecessary to resolve credibility 
between the two versions, as 
S.
 
Hi
ll and 

differ in any material point.
 
9
 
In May 2009, the Respondent issued two written warnings and a 
memorandum (considered an admonition and not discipline) 
to George, 
the last of which was dated May
 
28, 2009. 
 
10
 
Of the reasons given, it is clear that the paramount grounds were 

and her prediction of discharge to a coworker.  In response to c
ounsel 

the sole reason for 

termination was her telling 
Boros that he was going to be 
fired,
 
S

No, it was for walking off the job and telling 

imony, 
S.
 
Hill said that she 
did not know if the Re
spondent would have fired 
George if her conve
r-
sation with
 
Boros had not occurred.
 
problem with somebody.  She told the group that the Respon
d-
ent had fired 
George for gossiping and spreading ru
mors, tel
l-
ing people they were going to be fired.
11
 
 
III
.
  
DISCUSSION
 
A. 
Legal Principles
 
Section 7 of the Act assures employees the right to engage in 
union activities and other concerted activities for the purpose of 
collective bargaining or other mutual
 
aid or protection.  Section 
8(a)(1) of the Act provides: 

It shall be an unfair labor practice 
for an employer to interfere with, restrain, or coerce employees 
in the exercise of the rights guaranteed in section 7.

  
Section 
8(a)(3) of the Act provides th
at it shall be an unfair labor pra
c-
tice for an employer to discriminate in regard to hire or tenure 
of employment or any term or condition of employment to 
encourage or discourage membership in any labor organization.  
 
In termination cases turning on empl
oyer motivation, the 
Board applies an analytical framework that assigns t
he General 
Counsel the initial burden of showing that union activity was a 
motivating or substantial factor in an adverse employment a
c-
tion. The elements required to support such a sh
owing are u
n-
ion activity by the employee, employer knowledge of that a
c-
ti
v
ity, and employer animus toward the activity.  If the General 
Counsel meets the initial burden, the burden then shifts to the 
employer to prove, as an affirmative defense, that it wo
uld have 
taken the same action even in the absence of the employee

s 
protected activity.
 
Wright Line,
 
251 NLRB 1083, 1089 (1980), 
enfd. 662 F.2d 899 (1
st
 
Cir. 1981)
, cert. denied 455 U.S. 989 
(1982); 
Alton H. Piester, LLC,
 
353 NLRB 369 (2008).  
 
B.  LaDonn

 
Violation of Section 8(a)(3) of the Act
 
The General Counsel contends that the Respondent fired 
George because of her activities in support of the Union.  The 
General Counsel argues that the reasons put forth by the R
e-
spo
ndent

George

s poor performance, unannounced and u
n-
authorized departure from work on January 15, and assertion to 
a coworker that he would be fired

were mere pretexts for 
antiunion discrimination. 
 
The Respondent does not dispute that the General Counsel 
h
as met the first two elements of the 
Wright Line 
b
urden as to 
the discharge of
 
George.  Uncontr
overted evidence shows that 
George engaged in union activities of which the Respon
d
ent 
was aware.  As to the third element

the existence of e
m
pl
oyer 
animus towar
d 
George

s union activities

there is no d
i
rect 
evidence.  However, both Hill
s
 
demonstrated an
i
mus toward 
employee union support generally when they, r
e
spectively, told 
Covington that continuation of the Ironman incentive award 
depended on the outcome of th
e union election and that if e
m-
ployees opted for union representation, the R
e
spondent would 
adversely alter certain 
past practices, including flextime and 
benefit payment.
  
Further animus was demonstra
t
ed by Ms. 
Hill

s postelect
ion pejorative statement to 
Co
v
ington that even 
if employees ran to the Union 

like a bunch of rats,

 
the C
o
m-
                                        
        
 
11
 
The complaint did not allege that 
S.
 

t-
ing violated the Act.
 
 DECISIONS OF THE NAT
IONAL LABOR
 
RELATIONS BOARD
 
 
366
 
pany would conduct its business as it wanted.  The General 
Counsel has established that the R
e
spondent had the union 
animus required by the third element of the General Counse
l

s 
Wright Line 
burden.  The evidentiary burden shifts, therefore, 
to the Respondent to prove, as an a
f
firmative defense, th
at it 
would have discharged 
George even in the absence of emplo
y-
ees

 
union activity, in which she had been predominantly i
n-
volved.
 
T
he Respondent argues that even assuming the General 
Counsel carried the initial 
Wright Line 
burden, the Respondent 
has shown it would have discharged Ms. George notwithstan
d-
ing her or other employees

 
union activity (1) because she e
n-
gaged in the unprotect
ed activity of 
leaving work without n
o-
tice on January 15 and (2) because she unwarrantedly caused a 
coworker to believe he was about to be fired.
12
 
As to the Respondent

s first asserted reason for discharging 
Ms. George

her January
 
15 job
-
abandonment

the G
eneral 
Counsel does not contend that Ms. George

s unauthorized d
e-
parture from work was protected under the Act or that it did not 
constitute misconduct that reasonably justified discipline.  R
a-
ther, the General Counsel argues that the Respondent implicitly
 
excused Ms. George

s January 15 misconduct and that its a
t-
tempt to raise the misconduct as a defense shows pretext.  Al
t-
hough Ms. George complied with Ms.
 
Hill

s order to return to 
work on January 18 or face termination, it does not inevitably 
follow, and
 
there is no evidence, that the Respondent consi
d-
ered Ms. George

s return
-
to
-
work to have corrected her mi
s-
conduct. There is no evidence the Respondent did not intend to 
discipline Ms. George for her misconduct; in fact, Mr. Hill

s 
January 18 statement to 
Mr.
 
Covington that Ms. George would 
be fired because she had left work without notice, as well as 
Ms. Hill

s January 15 memorandum to Ms. George admonis
h-
ing her about her failure to service a customer account that day, 
suggest quite the contrary.  I cannot
, therefore, find that the 
Respondent

s reliance on Ms. George

s January 15 job
-
abandonment as a basis for her discharge was, as the General 
Counsel argues, pretextual.
 
T
he Respondent could reasonably view Ms. George

s aba
n-
donment of her job as a serious o
ffense, and it is not the role of 
the administrative law judge to second guess the degree of di
s-
cipline an employer chooses to impose on an offending e
m-
ployee.  Inasmuch as Ms.
 
George engaged in serious misco
n-
duct on January 15 by leaving work without perm
ission, and as 
there is no evidence the discipline meted to Ms. George was 
patently out of line with customary discipline or motivated by 
unlawful considerations, the Respondent has met its burden of 
proving that it would have discharged Ms. George even in
 
the 
absence of employees

 
union activity.
 
The Respondent

s second asserted reason for discharging 
Ms. George was its disapproval of her January 18 
George/Boros conversation, which resulted in Mr. Boros telling 
Mr. and Ms. Hill that Ms. George had told him
 
he was going to 
be fired.  As to this reason, 
the General Counsel has not shown 
that Ms. George

s January 18 conversation had anything to do 
                                        
        
 
12
 
I do not address 

ior work record.  As noted earlier, I 
find her past discipline/admonitions did not form any material basis for 
her discharge.
 
with union activity, that antiunion animus in any way motivated 
the Respondent

s reaction to the incident, or that
 
the Respon
d-
ent seized upon the incident to retaliate against Ms. George for 
her union adherence
.  Rather, the evidence demonstrates that 
the Respondent was genuinely displeased about Ms. George

s 
reported statement to Mr. Boros and concerned that Mr. Boro
s 
had been upset by it.  The Respondent

s second reason for di
s-
charge is, therefore, appropriately considered under the General 
Counsel

s alternate theory that the Respondent discharged Ms. 
George in violation of Section 8(a)(1) of the Act.
 
C. 
LaDonna Geor

 
Independent Violation of Section 8(a)(1) of the Act
 
As to the Respondent

s second asserted reason for dischar
g-
ing 
George, the General Counsel

s theory of violation rests on 
NLRB v. Burnup & Sims, 
379 U.S. 21, 23 (1964).
13
  
In
 
Burnup 
& Sims
, the Supreme Court held: 
 
 
[Section 8(a)(1) of the Act] is violated if it is shown that the 
discharged employee was at the time engaged in a protected 
activity, that the employer knew it was such, that the basis of 
the discharge was an alleg
ed act of misconduct in the course 
of that activity, and that the employee was not, in fact, guilty 
of that misconduct. 
 
 
The General Counsel argues that the George/Boros convers
a-
tion constituted concerted protected activity, that the Respon
d-
ent knew it wa
s concerted protected activity, and that the R
e-
spondent disciplined
 
George for alleged misconduct arising out 
of the activity.  The General Counsel asks that the burdens 
allocated by 
Burnup & Sims (U.S.)
,
 
be applied. 
 
 
Burnup & Sims (U.S.)
,
 
is not entirely
 
apposite to this matter.  
Burnup & Sims (U.S.)
,
 
dealt with a situation in which alleged 
employee misconduct, for which the employee was disciplined, 
occurred during the course of known concerted protected a
c-
tiv
i
ty but was not itself protected activity.  H
ere, the General 
Counsel argues that the George/Boros conversation was co
n-
certed and protected, while the Respondent contends the co
n-
versation was not only unconcerted and unprotected but that it 
constituted misconduct in and of itself.  That is a differen
t sc
e-
nario from the 
Burnup & Sims (U.S.)
 
facts.  The more appropr
i-
ate analysis is directed by Board cases that address situations 
where
 
the conduct for which an employee is disciplined is itself 
concerted protected activity. 
 
See 
CGLM, Inc., 
350 NLRB 974 
f
n. 2 (2007), quoting 
Meyer Industries
, 268 NLRB 493, 497 
(1984)
 
(an employer independently violates Sec. 8(a)(1) of the 
Act if, 

having knowledge of an employee

s activity, it takes 
adverse employment action that is 
motivated by the employee

s 
protected concerted
 
activity

); 
Burnup & Sims, 
256 NLRB 
at 
9
76 (an employee

s discipline independently violates Sec. 
8(a)(1) of the Act, without regard to the employer

s motive, and 
without regard to a showing of animus, where 

the very co
n-
duct for which [the] employee [is] 
disciplined is itself protected 
concerted activity

).  
However, under either approach, the e
x-
istence or lack of animus is not relevant as the Respondent

s 
                                        
        
 
13
 
In order to avoid confusing the Supreme Court case with 
Burnup 
& Sims, 
256 NLRB 965, 976 (1981), cited hereafter, I refer to th
e 
S
u-
preme Court 
case as 
Burnup & Sims (U.S.).
 
 HOODVIEW VENDING CO
.
 
 
367
 
advers
e employment action against 
George was admittedly 
motivated, in major part, by the George/Boros
 
conversation.  
 
Since the Respondent

s adver
se employment action against
 
George was based, in significant if not major part, on her role 
in the George/Boros conversation, the first step under e
i
ther a 
CGLM, Inc.
 
or a 
Burnup & Sims (U.S.)
 
analysis is to de
termine 
whether the target activity

the George/Boros co
n
versation

was concerted and protected.  The General Counsel bears the 
burden of establishing that the George/Boros conversation co
n-
stituted concerted protected activity.  
 
Conversations between or amo
ng employees may constitute 
concerted activity under certain conditions.  The conditions 
were stated by the court in 
Mushroom Transportation Co. v. 
NLRB, 
330 F.2d 683, 685 (3d Cir. 1964)
,
 
and adopted by the 
Board in 
Meyers II
, 281 NLRB 882, 887
 
(1986): 
 
 
It is not questioned that a conversation may constitute a co
n-
certed activity although it involves only a speaker and a li
s-
tener, but to qualify as such, it must appear at the very least it 
was engaged in with the object of initiating or inducing
 
or 
preparing for group action or that it had some relation to 
group action in the interest of the employees.
 
 
The court further distinguished unconcerted from concerted 
conversation,
14
 
which distinction the Board adopted in 
Daly 
Park Nursing Home,
 
287 NLR
B 710, 710

711 (1987): 
 
 

as to what he could or should do without involving fellow 
workers or union representatives to protect or improve his 
own status or working position, it is an individua
l, not a co
n-
certed activity, and, if it looks forward to no action at all, it is 
more than likely to be mere griping.
 
 
Here, 
there is no evidence that George, Boros, or 
Neary, in 
speculating about the origin and ramifications of an internet job 
posting, co
ntemplated taking any action regarding the job pos
t-
ing or its theoretical consequences.  There is also no su
g
gestion 
that any of the three employees proposed giving mutual aid or 
protection to any employee supposedly targeted by the R
e-
spondent for discharg
e.  Since the George/Boros convers
a
tion 
looked forward to no action wha
t
soever, under the Board

s 
                                        
        
 
14
 
330 F.2d at 685.
 
reasoning in 
Daly Park, 
supra, 
the George/Boros co
n
versation 
was mere conjectural grousing and not concerted activity.  
 
Cadbury Beverages,
15
 
and
 
Jhirmack Ent
erprises,
16
 
cited by 
counsel for the General Counsel,
 
are distinguishable, as the 
activity involved in each case contemplated future protected 
action.  In 
Cadbury Beverages, 
an employee engaged in co
n-
certed protected activity on behalf of another employee 
by 
cautioning another employee against representation by an 
assertedly untrustworthy union representative, conduct that 
contemplated future protected action.
  
In 
Jhirmack,
 
an e
m-
ployee engaged in concerted protected activity when, motivated 
by a desire to p
rotect a fellow employee

s employment, she 
advised a coworker that other employees had complained to 
management about his slow job performance that affected ge
n-
eral employment conditions.  The warning contemplated future 
work
-
related action by the warned e
mployee.
 
Since there is no evidence that the George/Boros convers
a-
tion was anything more than an exchange of speculative e
m-
ployee opinions or that its purpose, explicit or implicit, was to 
initiate or to induce or to prepare for group action, I cannot find
 
that it was concerted activity entitled to protection under Se
c-
tion 7 of the Act.
 
IV
.
 
C
ONCLUSION
 
Having found the Respondent d
id not unlawfully discharge 
George for leaving work without notice on January 15 and/or 
for engaging in unconcerted conduct on Ja
nuary 18, the co
m-
plaint shall be dismissed in its entirety.
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
17
 
ORDER
 
[Recommended Order omitted from publication.]
 
                                        
        
 
15
 
324 NLRB 1213 
(1997), enfd. 333 U.S. App. D.C. 94 (D.C. Cir. 
1998).
 
16
 
283 NLRB 609 fn. 2 (1987).
 
17
 
If no exceptions are filed as provided by Sec. 102.46 of the 

ulations, the findings, conclusions, and reco
m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
 
